Citation Nr: 1033722	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for service-connected left foot hallux valgus.

2.  Entitlement to a disability rating greater than 10 percent 
for service-connected left foot hammertoes.

3.  Entitlement to an extension of the period of convalescence 
beyond November 30, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Atlanta, Georgia.

The Board notes that the Veteran had initially requested that he 
be scheduled for a personal hearing over which a Veterans Law 
Judge of the Board would have presided while at the RO.  However, 
in correspondence received in May 2009, he withdrew his request 
for a hearing.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a total rating based on individual 
unemployability due to a service-connected disability (TDIU) is 
part of an increased rating claim when such claim is raised by 
the record.  In this case, however, in a February 2007 rating 
decision, the RO denied the Veteran's TDIU claim.  The Veteran 
filed a notice of disagreement received at the RO in August 2007.  
He was provided with a Statement of the Case in October 2008.  
The Veteran did not perfect an appeal as to that issue, 
therefore, the Board finds that no further consideration of a 
TDIU is warranted at this time.  

In a Statement In Support Of Claim (VA Form 21-4138) dated 
in June 2006 the Veteran raised the issue of an increased 
disability rating for his service-connected hammertoes of 
the right foot.  Additionally, in a letter dated in 
January 2009, the Veteran raised the issue of reopening a 
previously denied claim of service connection for a low 
back disorder, to include as secondary to his service-
connected right and left foot disabilities.  These issues 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

As to the issue of an increased disability rating for the 
service-connected left foot hallux valgus and left foot 
hammertoes, in an Informal Hearing Presentation dated in July 
2010, the Veteran's representative asserted that over two years 
had lapsed since the Veteran's last VA examination for his foot 
disabilities, and that given the progressively deteriorating 
nature of his condition, a new examination would be helpful in 
assessing the current severity of those disabilities.  As such, 
VA is required to afford the Veteran a contemporaneous 
examination to assess the current nature, extent, and severity of 
the respective disabilities being remanded herein.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand these claims for an 
additional VA examination. 

As to the issue which has been captioned as entitlement to an 
extension of the period of convalescence beyond November 30, 
2005, in the July 2010 Informal Hearing Presentation, the 
Veteran's representative clarified that the Veteran's  
disagreement is with the payment amount received by VA during his 
period of convalescence from August 5, 2005, to November 30, 
2005.  The Veteran's representative argues that the Veteran 
should have received $2,299.00 per month during this period, but 
only received a total of $4,908.00 over the course of the four 
month period of convalescence.  As such, the Board finds that a 
complete audit of the Veteran's compensation account is necessary 
in order to ascertain with certainty what VA benefits were due 
and paid during the period from August 5, 2005, to November 30, 
2005.

Finally, in an Authorization and Consent To Release Information 
To The Department Of Veterans Affairs (VA Form 21-4142), the 
Veteran indicated that he had surgery on his right foot in 
October 2007, but that there was more surgery to come.  Hospital 
treatment records from October 2007 are of record and VA 
outpatient treatment records through July 2008 are also of 
record.  As this matter is being remanded for the reasons set 
forth above, the Board finds that an effort should be made to 
ensure that the Veteran's claims file contains all records of 
treatment to the Veteran's left foot that may not have yet been 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
find out whether there was additional surgery 
conducted on his left foot since October 
2007.  If an affirmative response is 
received, the Veteran should be requested to 
forward any such private treatment records to 
the RO/AMC, or forward the Veteran an 
Authorization and Consent to Release 
Information to the VA (VA Form 21-4142), and 
obtain and associate with the claims file any 
identified private treatment records.  If a 
negative response is received from the 
Veteran, such should be associated with the 
claims file.  

The RO/AMC shall also contact the appropriate 
VA medical facilities and attempt to obtain 
any hospital and outpatient treatment records 
pertaining to treatment of the Veteran's left 
foot dated from July 2008 to the present.  
All records obtained should  be associated 
with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for 
a VA orthopedic examination to determine the 
current nature and severity of his service-
connected left foot hallux valgus and hammer 
toes.  The claims file must be reviewed by 
the examiner, and the examination report must 
reflect that the claims file was reviewed.  
All tests deemed necessary by the examiner 
must be undertaken.

The examiner is requested to assess the 
current severity of the service-connected 
left foot hallux valgus and hammer toes.  The 
report should set forth all objective 
findings regarding the left foot, to include 
whether there are manifestations of flatfoot, 
weak foot, claw foot, metatarsalgia, malunion 
or nonunion of the tarsal or metatarsal 
bones, or other foot injuries.  The current 
level of impairment caused by the left foot 
disabilities and whether the Veteran has lost 
the use of the left foot should also be 
indicated.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's left foot disabilities, if any, 
on the his employment and activities of daily 
life.  A complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC shall obtain an audit of the 
Veteran's compensation account from 
appropriate RO finance entity reflecting all 
due and paid amounts of VA compensation 
benefits for the period from August 5, 2005, 
to November 30, 2005.  By such audit, the 
reasons for the specified compensation rate 
paid during the stated period should be fully 
addressed.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



